10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

se 2:18-cr-00448-DMG Document 112 Filed 12/20/19 Page 1of29 Page ID #:1346

 

 
  

riLeD
NICOLA T. HANNA 20rd pre
United States Attorney JIIDEL 20 PS 3:55
BRANDON D. FOX ChERY We mics .
Assistant United States Attorney CENTRAL fies
Chief, Criminal Division LUS Atee
DENNIS MITCHELL (Cal. Bar No. 116039) .
HEATHER C. GORMAN (Cal. Bar No. 258902) BN ee se,

MICHAEL G. FREEDMAN (Cal. Bar No. 281279)
Assistant United States Attorneys
Environmental and Community Safety Crimes Section
1300 United States Courthouse
312 North Spring Street
Los Angeles, California 90012
Telephone: (213) 894-2484/894-0334/894-0631
Facsimile: (213) 894-3713
E-mail: dennis.mitchell@usdoj.gov
heather. gorman@usdoj.gov
michael. freedman@usdo}.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA
UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA, No. CR 18-448-SJ0

Plaintiff, PLEA AGREEMENT FOR DEFENDANT
CG ROXANE, LLC

 

V.

CG ROXANE, LLC,

Defendant.

 

 

 

 

1. This constitutes the plea agreement between CG ROXANE, LLC
(“defendant”) and the United States Attorney’s Office for the Central
District of California (the “USAO”) in the above-captioned case.

This agreement is limited to the USAO and cannot bind any other
federal, state, local, or foreign prosecuting, enforcement,
administrative, or regulatory authorities.

DEFENDANT’ S OBLIGATIONS

 

2. Defendant agrees to:

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

G

 

ase 2:18-cr-00448-DMG Document 112 Filed 12/20/19 Page 2 of 29 Page ID #:1347

a. Give up the right to indictment by a grand jury and
any right to object to venue, and, at the earliest opportunity
requested by the USAO and provided by the Court, appear and plead
guiity to a two-count First Superseding Information in the form
attached to this agreement as Exhibit A or a substantially similar
form, which charges defendant with unlawful storage of hazardous
waste, in violation of 42 U.S.C. § 6928(d) (2), and unlawful
transportation of hazardous material, in violation of 49 U.S.C.

§ 5124 and 18 U.S.C. § 2(b).

b. Not contest facts agreed to in this agreement.

c. Abide by all agreements regarding sentencing contained
in this agreement.

d. Appear for all court appearances, surrender as ordered
for service of sentence, obey all conditions of any bond, and obey
any other ongoing court order in this matter.

e. Not commit any crime; however, offenses that would be
excluded for sentencing purposes under United States Sentencing
Guidelines (“U.S.S.G.” or “Sentencing Guidelines”) § 4Al1.2(c) are not
within the scope of this agreement. |

f. Be truthful at all times with the United States
Probation and Pretrial Services Office and the Court.

g. Pay the applicable special assessments at or before
the time of sentencing unless defendant has demonstrated a lack of
ability to pay such assessments.

h. Recommend and advocate that the Court impose the
sentence set forth in paragraph 13, below.

i. Do the following in connection with the prosecution of
co-defendants United Pumping Service, Inc. and United Storm Water,

2

 

 

 
10
il
12
13
14
15
16
17
18
19
20
21
22
23
24

25

26

27

28

G

 

ase 2:18-cr-00448-DMG Document 112 Filed 12/20/19 Page 3 of 29 Page ID #:1348

Inc. in the matter United States v. CG Roxane, LLC, et al., CR No.

 

18-448-SJo:

i. Produce non-privileged documents requested by the
USAO, accompanied by either any necessary custodian of records
declaration or a custodian of records to testify at trial to
authenticate such documents;

ii. Consent to the production and authentication of
documents by defendant’s third-party service providers, other than
privileged documents, and to waive any such privilege with respect to
the draft and final reports prepared for defendant by Geosyntec
Consultants or any laboratory reports or test results reported by
Burofins EFaton Analytical; and

iii. Not object if the USAO seeks to call an employee
of defendant to testify at trial. However, this obligation does not
require defendant to request or encourage such employee to waive any
Constitutional right that may be implicated by such request.

THE USAO’S OBLIGATIONS

 

3. The USAO agrees to:
a. Not contest facts agreed to in this agreement.
b. Abide by all agreements regarding sentencing contained

in this agreement.

c. At the time of sentencing, move to dismiss the
indictment as against defendant. Defendant agrees, however, that at
the time of sentencing the Court may consider any dismissed charges
in determining the sentence to be imposed.

d. At the time of sentencing, recommend and advocate that
the Court impose the sentence set forth in paragraph 13, below.

+

 

 

 
10

11

12

13

14

15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

ase 2:18-cr-00448-DMG Document 112 Filed 12/20/19 Page 4of29 Page ID #:1349

CORPORATE AUTHORIZATION

 

4, Defendant represents that it is authorized to enter into
this agreement. On or before the change of plea hearing pursuant to
this agreement, defendant shall provide the USAO and file with the
Court a notarized legal document(s) certifying that defendant is
authorized to enter into and comply with all of the provisions of
this agreement. Such legal document(s) shall designate a company
representative who is authorized to take the actions specified in
this agreement, and shall also: state that all legal formalities for
such authorizations have been observed.

ORGANIZATIONAL CHANGES AND APPLICABILITY

 

5. This agreement shall bind defendant, its successor entities
(if any), parent companies, and any other person or entity that
assume the liabilities contained herein (“successors-—in-interest”).
Defendant, or its successors-in-interest, if applicable, shall
provide the USAO and the United States Probation and Pretrial
Services Office with reasonably prompt notice of any name change,
business reorganization, sale or purchase of assets, divestiture of
assets, or similar action impacting their ability to pay the fine or
affecting this agreement. No change in name, change in corporate or
individual control, business reorganization, change in ownership,
merger, change of legal status, sale or purchase of assets, or
similar action shall alter defendant’s responsibilities under this
agreement. Defendant shall not engage in any action to seek to avoid
the obligations and conditions set forth in this agreement.

NATURE OF THE OFFENSES

 

6. Defendant understands that for defendant to be guilty of
the crime charged in count one in the First Superseding Information,

4

 

 

 
10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

ase 2:18-cr-00448-DMG Document 112 Filed 12/20/19 Page 5of29 Page ID #:1350

that is, unlawful storage of hazardous waste, in violation of Title
42, United States Code, Section 6928(d) (2), the following must be
true: (1) defendant knowingly stored a waste material, (2) the waste
material was a hazardous waste, (3) defendant knew that the waste
material had the substantial potential to be harmful to others or the
environment, and (4) defendant stored the hazardous waste without a
permit under Subchapter ITI of Chapter 82 of Title 42 of the United
States Code or pursuant to Title I of the Marine Protection,
Research, and Sanctuaries Act, 33 U.S.C. § 1411.

7. Defendant understands that for defendant to be guilty of
the crime charged in count two of the First Superseding Information,
that is, unlawful transportation of a hazardous material, in
violation of Title 49, United States Code, Section 5124 and Title 18,
United States Code, Section 2(b), the following must be true:
defendant recklessly or willfully transported, or willfully caused
the transportation of, a hazardous material by using shipping papers
that did not provide the hazardous material’s identification number,
proper shipping name, hazard class or division number, and packing
group number or by failing to prepare, sign, Carry and give an EPA
Form 8700-22 hazardous waste manifest.

PENALTIES

8. Defendant understands that the statutory maximum sentence
that the Court can impose for a violation of Title 42, United States
Code, Section 6928(d) (2) is: a five year period of probation; a fine
of the greater of: (1) $500,000 or twice gross gain or gross loss
resulting from the offense, whichever is greatest; or (2) $50,000 for
each day of violation, and a mandatory special assessment of $400.
Defendant further understands that the statutory maximum sentence

5

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22

23

25

26

27

28

 

 

Case 2:18-cr-00448-DMG Document 112 Filed 12/20/19 Page 6of 29 Page ID #:1351

that the Court can impose for a violation of Title 49, United States
Code, Section 5124, is: a five year period of probation; a fine of
$500,000 or twice the gross gain or gross loss resulting from the
offense, whichever is greatest; and a mandatory special assessment of
$400.

9. Defendant understands, therefore, that the total maximum
sentence for all offenses to which defendant is pleading guilty is: a
five year period of probation, a fine of the greater of:

(1) $1,000,000 or twice gross gain or gross loss resulting from the
offense, whichever is greatest; or (2) $50,000 for each day of
violation, and a mandatory special assessment of $800.

SUSPENSION, REVOCATION, AND DEBARMEN'T

 

10. Defendant understands that if defendant holds any
regulatory licenses or permits, the conviction in this case may
result in the suspension or revocation of those licenses and permits.
The USAO makes no representation or promises concerning suspension or
debarment of defendant from contracting with the United States or
with any office, agency, or department thereof. Suspension and
debarment of organizations convicted under various federal
environmental protection and criminal statutes is a discretionary
administrative action solely within the authority of the federal
contracting agencies. Defendant understands that unanticipated
collateral consequences such as this will not serve as grounds to
withdraw defendant’s guilty plea.

FACTUAL BASIS

11. Defendant admits that defendant is, in fact, guilty of the
offenses to which defendant is agreeing to plead guilty. Defendant
and the USAO agree to the statement of facts provided below and agree

6

 

 
10

11

12

13

14

15

16

17

18

19

20

21.

22
23
24
25
26
27

28

se 2:18-cr-00448-DMG Document 112 Filed 12/20/19 Page 7 of 29 Page ID #:1352

 

 

 

that this statement of facts is sufficient to support pleas of guilty
to the charges described in this agreement but is not meant to be a
complete recitation of all facts relevant to the underlying criminal
conduct or all facts known to either party that relate to that
conduct.

For many years defendant has operated a facility in Olancha,
California, where it has produced, and continues to produce bottled
water under the name “Crystal Geyser Natural Spring Water.” In order
to produce that product, defendant has drawn groundwater that
contained naturally-occurring arsenic. In order to reduce the
concentration of arsenic in the water drawn from underground sources
so that it met drinking water standards, defendant would use |
manganese dioxide sand filters to filter the arsenic from the
groundwater. Because the sand filters collected arsenic, it was
necessary for defendant to clean the sand filters every two to three
months in order to assure their efficacy. This cleaning process was
referred to as “regenerating” the sand filters.

The cleaning or regenerating of the sand filters was
accomplished by back-flushing the sand filters with a sodium
hydroxide solution. This process generated several thousands of
gallons of arsenic-contaminated wastewater that constituted a
hazardous waste due to its arsenic concentration.

Beginning in or about 2001 and continuing to no later than March
2015, defendant would discharge the arsenic-contaminated wastewater
into a man-made pond, known as the Arsenic Pond, at defendant’s
facility in Olancha. Eventually, local authorities decided to
investigate defendant’s waste discharge practices at its Olancha
facility. First, the Lahontan Regional Water Quality Control Board

7

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 2:18-cr-00448-DMG Document 112 Filed 12/20/19 Page 8 of 29 Page ID #:1353

(the “Water Board”) inspected defendant’s Olancha facility in March
2013 and took a sample of the Arsenic Pond as well as samples from
other waste discharge locations at the Olancha facility. |

Thereafter, on July 24, 2014, the Water Board issued its
Investigative Order to defendant. Among other things, the Water
Board's order informed defendant that the sample taken from the
Arsenic Pond in March 2013 had an arsenic concentration of 46.3
milligrams per liter, more than eight times the hazardous waste limit
of five milligrams per liter. The Water Board’s order informed
defendant that the combination of the Arsenic Pond’s arsenic
concentration and liner condition created a significant discharge
risk to the groundwater which could result in groundwater arsenic
concentrations that, among other things, would exceed drinking water
maximum contaminant levels, exceed concentration known to have
detrimental physiological effects upon wildlife species that
inhabited or depended upon habitat supported by the groundwater, and
exceeded concentration that threatened livestock health or adversely
affected agricultural production.

Acting on a referral from the Water Board, the California
Department of Toxic Substances Control (“DTSC”) launched its own
investigation of defendant’s wastewater discharge practices.
Consequently, on September 24, 2014, investigators from the DTSC
visited defendant’s Olancha facility and took liquid and sediment
samples from the Arsenic Pond and other waste discharge locations at
the facility. The liquid sample from the Arsenic Pond was
subsequently found to have an arsenic concentration level of 24.2

milligrams per liter, well above the hazardous waste limit.

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Gase 2:18-cr-00448-DMG Document 112 Filed 12/20/19 Page 9 of 29 Page ID #:1354

In December 2014, in response to the Water Board’s Investigative
Order, defendant arranged to take one or more samples of the Arsenic
Pond and to have the sample(s) analyzed by its own retained
laboratory. Testing of the sample(s) taken revealed an arsenic
concentration that was more than four times the hazardous waste
limit.

On or about April 13, 2015, representatives of the DTSC met with
defendant’s representatives. During this meeting, the DTSC informed
defendant that, among other things, defendant’s storage of the
regeneration wastewater in the Arsenic Pond constituted an unlawful
storage of a hazardous waste. During the meeting, the DTSC provided
defendant with a list of preliminary violations, which, among other
things, instructed defendant to arrange for the removal of all of the
hazardous waste stored in the Arsenic Pond, using a qualified
remediation company and registered hazardous waste transporter, with
the use of a hazardous waste manifest, to an authorized facility that
was permitted to accept the hazardous waste.

In March 2015, defendant hired co-defendants United Storm Water,
Inc. and United Pumping Service, Inc. (collectively “the United co-
defendants”) to transport regeneration wastewater from its facility
to a hazardous waste treatment facility. In a March 12, 2015, email
sent to the United co-defendants’ senior project manager, defendant’s
Quality Control manager informed the senior project manager for the
United co-defendants that the regeneration wastewater had a pH level
greater than 12 and an arsenic concentration that was more than five
milligrams per liter.

Subsequently, in early May 2015, defendant hired the United co-
defendants to transport the Arsenic Pond wastewater to a disposal

9

 

 

 

 
10

11

12

13:

14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:18-cr-00448-DMG Document 112 Filed 12/20/19 Page 10 of 29 Page ID #:1355

facility. In an email dated May 7, 2015, defendant’s Quality Control:
manager informed the United co-defendants’ senior project manager
that the arsenic concentration of the Arsenic Pond wastewater to be
transported was approximately 42,000 parts per billion, which is the
equivalent of 42 milligrams per liter.

From at least March 1, 2013, until on or about May 11, 2015,
defendant knowingly stored waste in the Arsenic Pond that was
hazardous waste for arsenic. During this period, defendant never
obtained, nor applied for, a permit to store hazardous waste, and
defendant was aware that the Arsenic Pond wastewater had the
substantial potential to be harmful to others or the environment.

Beginning on or about May 11, 2015, and ending on or about May
14, 2015, defendant and the United co-defendants removed and
transported the Arsenic Pond wastewater, which constituted both a
hazardous waste and a hazardous material under federal law. In
removing and transporting this hazardous material, defendant and the
United co-defendants failed to use a hazardous waste manifest,
despite the fact that defendant had been instructed to do so by the
DTSC. Instead, defendant recklessly and willfully used, and
willfully caused the reckless use of, a non-hazardous waste manifest,
instead of an EPA Form 8700-22 hazardous waste manifest, which
falsely declared that the Arsenic Pond wastewater was not a hazardous
waste and which did not contain information required under federal
law pertaining to this hazardous material, namely, its identification
number, proper shipping name, hazard class, or division number, and
packing group number.

Ultimately, the Arsenic Pond wastewater was transported by the
United co-defendants to a facility in Southern California that was

10

 

 
, 10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

ase 2:18-cr-00448-DMG Document 112 Filed 12/20/19 Page 11 of 29 Page ID #:1356

not authorized to receive and/or treat hazardous waste. As a result,
more than 23,000 gallons of the Arsenic Pond wastewater was
discharged into a county sewer without appropriate treatment and in
violation of that facility’s waste discharge permit.

SENTENCING AGREEMENT

 

12. Defendant and the USAO agree and stipulate that, pursuant
to United States Sentencing Guidelines (“U.S.S.G.”) §§ 8C2.1 and
8C2.10, the Sentencing Guidelines are not applicable in determining
the fine for an organization violating statutes relating to the
environment, but that all other sections of Chapter 8 of the U.S.S.G.
are applicable in this case, including the provisions regarding
probation and restitution. Defendant understands that in determining
defendant’s sentence, the Court is required to consider the factors
set forth in 18 U.S.c. § 3553(a), including the kinds of sentence and
sentencing range established under the Sentencing Guidelines.
Defendant agrees that at the time of sentencing the Court may
consider any uncharged conduct in determining the applicable
Sentencing Guidelines range, the propriety and extent of any
departure from that range, and the sentence to be imposed after
consideration of the Sentencing Guidelines and all other relevant
factors under 18 U.S.C. § 3553(a).

13. Pursuant to U.S.S.G. §§ 8D1.1 and 8D1.2 and the factors set
forth in Title 18, United States Code, Section 3553(a), including the
nature and circumstances of the offense and the history and
characteristics of the defendant, the need for the sentence imposed
to reflect the seriousness of the offense, to promote respect for the
law, to provide just punishment for the offense, to afford adequate
deterrence to criminal conduct, and to protect the public from

11

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

ase 2:18-cr-00448-DMG Document 112 Filed 12/20/19 Page 12 of 29 Page ID #:1357

further crimes of the defendant, the parties agree to recommend and
advocate that the Court impose the following sentence:

a. Probation: Defendant shall be sentenced to a three-
year term of probation with conditions to be fixed by the Court,
including, but not limited to, the conditions of probation set forth
in Exhibit B to this agreement.

b. Criminal Fine: Defendant shall pay a criminal fine of
$5,000,000 (Five Million Dollars). The criminal fine shall be paid
by certified check or wire transfer to the Clerk of the United States
District Court for the District of California, and confirmation of
the completed wire transfer or certified check shall be provided by
defendant to the USAO, within two weeks of the date the sentence is
imposed.

Cc. Special Assessment: Defendant shall pay a total

 

special assessment of $800.

WAIVER OF CONSTITUTIONAL RIGHTS

 

14. Defendant understands that by pleading guilty, defendant
gives up the following rights:
a. The right to persist in a plea of not guilty.
b. The right to a speedy and public trial by jury.
Cc. The right to be represented by counsel -- and if
necessary have the Court appoint counsel -- at trial. Defendant

understands, however, that, defendant retains the right to be

represented by counsel -- and if necessary have the Court appoint
counsel -- at every other stage of the proceeding.
d. The right to be presumed innocent and to have the

burden of proof placed on the government to prove defendant guilty
beyond a reasonable doubt.

12

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

ase 2:18-cr-00448-DMG Document 112 Filed 12/20/19 Page 13 of 29 Page ID #:1358

e. The right to confront and cross-examine witnesses
against defendant.

£. The right to testify and to present evidence in
opposition to the charges, including the right to compel the
attendance of witnesses to testify.

g. The right not to be compelled to testify, and, if
defendant chose not to testify or present evidence, to have that
choice not be used against defendant.

h. Any and all rights to pursue any affirmative defenses,
Fourth Amendment or Fifth Amendment claims, and other pretrial
motions that have been filed or could be filed.

WAIVER OF VENUE

15. Having been fully advised by defendant’s attorney regarding
the requirements of venue with respect to the offenses to which
defendant is pleading guilty, to the extent the offenses to which
defendant is pleading guilty were committed, begun, or completed
outside the Central District of California, defendant knowingly,
voluntarily, and intelligently waives, relinquishes, and gives up:
(a) any right that defendant might have to be prosecuted only in the
district where the offenses to which defendant is pleading guilty
were committed, begun, or completed; and (b) any defense, claim, or
argument defendant could raise or assert based upon lack of venue
with respect to the offenses to which defendant is pleading guilty.

WAIVER OF APPEAL OF CONVICTION

 

16. Defendant understands that, with the exception of an appeal
based on a claim that defendant’s guilty pleas were involuntary, by
pleading guilty defendant is waiving and giving up any right to
appeal defendant’s convictions on the offenses to which defendant is

13

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cr-00448-DMG Document 112 Filed 12/20/19 Page 14 of 29 Page ID #:1359

pleading guilty. Defendant understands that this waiver includes,
but is not limited to, arguments that the statutes to which defendant
is pleading guilty are unconstitutional, and any and all claims that
the statement of facts provided herein is insufficient to support
defendant’s pleas of guilty.

LIMITED MUTUAL WAIVER OF APPEAL OF SENTENCKH

 

17. Defendant agrees that, provided the Court imposes the
sentence specified in paragraph 13, defendant gives up the right to
appeal any portion of the sentence.

18. The USAO agrees that, provided the Court imposes the
sentence specified in paragraph 13, the USAO gives up its right to
appeal any portion of the sentence.

y

RESULT OF WITHDRAWAL OF GUILTY PLEA

 

19. Defendant agrees that if, after entering guilty pleas
pursuant to this agreement, defendant seeks to withdraw and succeeds
in withdrawing defendant’s guilty pleas on any basis other than a
claim and finding that entry into this plea agreement was
involuntary, then (a) the USAO will be relieved of all of its
obligations under this agreement; and (b) should the USAO choose to
pursue any charge or any civil, administrative, or regulatory action
that was either dismissed or not filed as a result of this agreement,
then (i) any applicable statute of limitations will be tolled between
the date of defendant’s signing of this agreement and the filing
commencing any such action; and (ii) defendant waives and gives up
all defenses based on the statute of limitations, any claim of pre-
indictment delay, or any speedy trial claim with respect to any such
action, except to the extent that such defenses existed as of the
date of defendant’s signing this agreement.

14

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:18-cr-00448-DMG Document 112 Filed 12/20/19 Page 15 of 29 Page ID #:1360

EFFECTIVE DATE OF AGREEMENT

 

20. This agreement is effective upon signature and execution of
all required certifications by defendant, defendant’s counsel, and an
Assistant United States Attorney.

BREACH OF AGREEMENT

 

21. Defendant agrees that if defendant, at any time after the
signature of this agreement and execution of all required
certifications by defendant, defendant’s counsel, and an Assistant
United States Attorney, knowingly violates or fails to perform any of
defendant’s obligations under this agreement (“a breach”), the USAO
may declare this agreement breached. All of defendant’s obligations
are material, a single breach of this agreement is sufficient for the
USAO to declare a breach, and defendant shall not be deemed to have
cured a breach without the express agreement of the USAO in writing.
If the USAO declares this agreement breached, and the Court finds
such a breach to have occurred, then: (a) if defendant has previously
entered guilty pleas pursuant to this agreement, defendant will not
be able to withdraw the guilty pleas, and (b) the USAO will be
relieved of all its obligations under this agreement.

22. Following the Court’s finding of a knowing breach of this
agreement by defendant, should the USAO choose to pursue any charge
or any civil, administrative, or regulatory action that was either
dismissed or not filed as a result of this agreement, then:

a. Defendant agrees that any applicable statute of
limitations is tolled between the date of defendant’s signing of this
agreement and the filing commencing any such action.

b. Defendant waives and gives up all defenses based on
the statute of limitations, any claim of pre-indictment delay, or any

15

 

 
10

11
12
13
14
15
16
17
18/
19
20
21
22
23
24
25
26
27

28

 

 

ase 2:18-cr-00448-DMG Document 112 Filed 12/20/19 Page 16 of 29 Page ID #:1361

speedy trial claim with respect to any such action, except to the
extent that such defenses existed as of the date of defendant's
signing this agreement.

om Defendant agrees that: (i) any statements made by
defendant, under oath, at the guilty plea hearing (if such a hearing
occurred prior to the breach); (ii) the agreed to factual basis
statement in this agreement; and (iii) any evidence derived from such
statements, shall be admissible against defendant in any such action
against defendant, and defendant waives and gives up any claim under
the United States Constitution, any statute, Rule 410 of the Federal
Rules of Evidence, Rule 11(£) of the Federal Rules of Criminal
Procedure, or any other federal rule, that the statements or any
evidence derived from the statements should be suppressed or are
inadmissible.

COURT AND UNITED STATES PROBATION AND PRETRIAL SERVICES

 

OFFICE NOT PARTIES

 

23. Defendant understands that the Court and the United States
Probation and Pretrial Services Office are not parties to this
agreement and need not accept any of the USAO’s sentencing
recommendations or the parties’ agreements to facts or sentencing
factors. |

24, Defendant understands that both defendant and the USAO are
free to: (a) supplement the facts by supplying relevant information
to the United States Probation and Pretrial Services Office and the
Court, (b) correct any and all factual misstatements relating to the
Court’s Sentencing Guidelines calculations and determination of
sentence, and (c) argue on appeal and collateral review that the
Court’s Sentencing Guidelines calculations and the sentence it

16

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27

28

 

 

ase 2:18-cr-00448-DMG Document 112 Filed 12/20/19 Page 17 of 29 Page ID #:1362

chooses to impose are not error, although each party agrees to
maintain its view that the recommended sentence in paragraph 13 is
consistent with the facts of this case. While this paragraph permits
both the USAO and defendant to submit full and complete factual
information to the United States Probation and Pretrial Services
Office and the Court, even if that factual information may be viewed
as inconsistent with the facts agreed to in this agreement, this
paragraph does not affect defendant’s and the USAO’s obligations not
to contest the facts agreed to in this agreement.

25. Defendant understands that even if the Court ignores any
sentencing recommendation, finds facts or reaches conclusions
different from those agreed to, and/or imposes any sentence up to the
maximum established by statute, defendant’ cannot, for that reason,
withdraw defendant’s guilty pleas, and defendant will remain bound to
fulfill all defendant’s obligations under this agreement. Defendant
understands that no one -—-- not the prosecutor, defendant’ s attorney,
or the Court -- can make a binding prediction or promise regarding
the sentence defendant will receive, except that it will be within
the statutory maximum.

NO ADDITIONAL AGREEMENTS

 

26. Defendant understands that, except as set forth herein,
there are no promises, understandings, or agreements between the USAO
and defendant or defendant’s attorney, and that no additional
promise, understanding, or agreement may be entered into unless ina
writing signed by all parties or on the record in court.

// |
//

17

 

 
Case 2:18-cr-00448-DMG Document 112 Filed 12/20/19 Page 18 of 29 Page ID #:1363

AGREED AND ACCEPTED

UNITED STATES ATTORNEY'S OFFICE
FOR THE CENTRAL DISTRICT OF
CALIFORNIA

NICOLA T. HANNA
United States Attorney

 

10

 

DENNIS MITCHELL

HEATHER C. GORMAN

‘MICHAEL G. FREEDMAN

Assistant United States Attorneys

C@ ROXANE; LC
Defendant oo, = ;
By: PEDROM GHAMOORI, Corporate

Counsel (/
NY
GEORGE JOHN

1
WILLIAM W. e 3

JANE E. USHER
Attorneys for
Defendant CG ROXANE, LLC
// .

//
//

    

11
12
13

 

14

   

15

  
   

16

  

JEFFREY E.
17

  

18
"49
20
21
22
23
24
25
26
27
28

18

PLEA AGREEMENT PART OF THE GUILTY PLEA HEARING .
27. The parties agree that this agreement will be considered
part of the record of defendant's guilty plea hearing as if the

entire agreement had been read into the record of the proceeding. |

 

  

42-|%-49
Date ,

December 18, 2017
Date .

December 18, 2019
Date

 

 
Cage 2:18-cr-00448-DMG Document112 Filed 12/20/19 Page 19 of 29 Page ID #:1364

10
1i
12
13
14
15
16
17
18
“19
20
21
22
23
24
25
26
27
28

CERTIFICATION OF DEFENDANT

 

I have been authorized by defendant CG Roxane, LLC (“defendant”)
to enter into this agreement on behalf of defendant. I have read
this agreement in its entirety. I have had enough time to review and
consider this agreement, and I have carefully and thoroughly
discussed every part of it with defendant's attorney. I understand
the terms of this agreement on behalf of defendant. I have discussed
the evidence with defendant’s attorney, and defendant's attorney has
advised me of defendant’s rights, of possible pretrial motions that
might be filed, of possible defenses that might be asserted either
prior to or at trial, of the sentencing factors set forth .in 18
U.S.C. § 3553(a), of relevant Sentencing Guidelines provisions, and -
of the consequences of entering into this agreement. No promises,
inducements, or representations of any kind have been made to me or
to defendant other than those contained in this agreement. No one
has threatened or forced me in any way to enter into this agreement.
I am satisfied with the representation of defendant’ s attorney in
this matter, and I am pleading guilty on ‘behalf of defendant because
is guilty of the charges and wishes to take advantage of the promises

set forth in this agreement, and not for any other reason.

December \¥, 2019

 

 

CG ROXANE, LLC Date
Defendant

Be OO
PEDROM GHAPOORI
Corporate Counsel

Its Authorized Representative

19

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

ase 2:18-cr-00448-DMG Document 112 Filed 12/20/19 Page 20 of 29 Page ID #:1365

CERTIFICATION OF DEFENDANT’ S ATTORNEY

 

I am defendant CG Roxane, LLC’s attorney. I have carefully and
thoroughly discussed every part of this agreement with my client.
Further, I have fully advised my Client of its rights, of possible
pretrial motions that might be filed, of possible defenses that might
be asserted either prior to or at trial, of the sentencing factors
set forth in 18 U.S.C. § 3553(a), of relevant Sentencing Guidelines
provisions, and of the consequences of entering into this agreement.
To my knowledge: no promises, inducements, or representations of any
kind have been made to my client other than those contained in this
agreement; no one has threatened or forced my client in any way to
enter into this agreement; my client’s decision to enter into this
agreement is an informed and voluntary one; and the factual basis set
forth in this agreement is sufficient to support my client’s entry of

ant to this agreement.

 

December 18, 2019

 

 

 

LL
} {pr Date

JANE EE. USHER
Attorneys for
Defendant CG Roxane, LLC

20

 

 
10
11
12
13
14
15
16
17
18
19
20
21.
22
23

24

25

26

27

28

ase 2:18-cr-00448-DMG Document 112 Filed 12/20/19 Page 21 of 29 Page ID #:1366

EXHIBIT A

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA, CR No. 18-448 (A)-SJO

Plaintiff, FIRST

v. TNFORMATION

CG ROXANE, LLC, [42 U.S.C. § 6928(d) (2): Unlawful
Storage of Hazardous Waste; 49
Defendant. U.S.C. § 5124: Unlawful
Transportation of Hazardous
Material; 18 U.S.C. § 2(b):
Causing an Act to be Done]

 

 

The United States Attorney charges:
INTRODUCTORY ALLEGATIONS
At all times relevant to this First Superseding Information:

A. The Resource Conservation and Recovery Act

 

1. The Resource Conservation and Recovery Act (hereinafter
“RCRA”), Title 42, United States Code, Section 6901, et seq., was
enacted by Congress to require safe management of hazardous waste
from “cradle to grave,” including during the generation,
transportation, storage, and ultimate disposal of such waste.

2. Regulations promulgated under RCRA identified and listed
solid wastes that met the definition of “hazardous.” Waste could be

deemed “hazardous” under RCRA for a number of reasons, including if

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

ase 2:18-cr-00448-DMG Document 112 Filed 12/20/19 Page 22 of 29 Page ID #:1367

the waste was ignitable, toxic, corrosive, or reactive, or if the

waste was specifically listed as a hazardous waste in the regulations

as a “listed” hazardous waste. 40 C.F.R. § 261.3.

3. Wastes containing arsenic in concentrations of five
milligrams per liter (“mg/1”) or more were considered toxic hazardous
wastes under RCRA, 40 C.F.R. § 261.24. In addition, aqueous wastes
having a pH equal to or greater than 12.5 were considered corrosive
hazardous wastes under RCRA. 40 C.F.R. § 261.22.

B. The Hazardous Materials Transportation Act

 

4, The Hazardous Materials Transportation Act ("HMTA"), Title
49, United States Code, Section 5101, et seq., was enacted by
Congress to protect against the risks to life, property, and the

environment that are inherent in the transportation of hazardous

materials in intrastate, interstate, and foreign commerce. 49 U.S.C.
§ 5101.

5. Regulations promulgated under the HMTA identified and
listed materials that met the definition of "hazardous material." 49

U.S.C. § 5102(2); 49 C.F.R. § 171.8.

6. One of the key devices that facilitated enforcement and
compliance with the requirements of the HMTA was the shipping paper
requirement. Generally, under the HMTA, each person who offered a
hazardous material for transportation was required to describe the
hazardous material on a shipping paper by, among other things,
providing the hazardous material's identification number, proper
shipping name, hazard class or division number, and packing group

number. 49 C.F.R. § 172.202(a).

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:18-cr-00448-DMG Document 112 Filed 12/20/19 Page 23 of 29 Page ID #:1368

on Arsenic-Contaminated Wastewater Generated by Defendant CG

 

ROXANE, LLC |

7. Defendant CG ROXANE, LLC, a limited liability company,
produced bottled water under the name “Crystal Geyser Natural Alpine
Spring Water” at its bottling facility in Olancha, California.

8. In producing its drinking water, defendant CG ROXANE, LLC
would draw water from natural sources that contained naturally-
occurring arsenic.

9, Defendant CG ROXANE, LLC would use sand filters to reduce
the concentration of arsenic in the water drawn from underground
sources so that the water met drinking water standards.

10. In order to assure the efficacy of the sand filters,
defendant CG ROXANE, LLC would regenerate the sand filters by back
flushing a sodium hydroxide solution through the sand filters.

11. The regeneration process would cause the sand filters to
release arsenic; consequently, the process would generate thousands
of gallons of arsenic-contaminated wastewater.

12. Defendant CG ROXANE, LLC would discharge the arsenic-
contaminated wastewater into a nearby manmade pond which defendant CG
ROXANE, LLC referred to as the Arsenic Pond.

13. In or about September 2014, testing by the California
Department of Toxic Substances Control (the “DTSC”) showed that the
arsenic-contaminated wastewater stored in the Arsenic Pond
constituted a RCRA hazardous waste.

14. In or about October 2014, testing by the DTSC also showed
that arsenic-contaminated wastewater generated by the regeneration

process was a RCRA hazardous waste.

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

ase 2:18-cr-00448-DMG Document 112 Filed 12/20/19 Page 24 of 29 Page ID #:1369

15. On or about April 13, 2015, in a preliminary list of
violations, DTSC informed defendant CG ROXANE, LLC that the arsenic-
contaminated wastewater in the Arsenic Pond constituted a RCRA
hazardous waste and instructed defendant CG ROXANE, LLC to arrange
for the removal and transportation of the hazardous waste stored in
the Arsenic Pond using a hazardous waste manifest.

16. These Introductory Allegations are hereby re-alleged and
incorporated by reference into each count of this First Superseding

Information.

 

 
10
“il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 2:18-cr-00448-DMG Document 112 Filed 12/20/19 Page 25 of 29 Page ID #:1370

COUNT ONE
[42 U.S.C. § 6928 (d) (2) ]

Beginning on or before. March 1, 2013 and continuing to on or
about May 11, 2015, in Inyo County, within the Eastern District of
California, and elsewhere, defendant CG ROXANE, LLC, knowingly stored
hazardous waste, namely, arsenic-contaminated wastewater that had an
arsenic concentration of five or more milligrams per liter, without
| having a permit under Subchapter III of Chapter 82 of Title 42 of the
United States Code or pursuant to Title 1 of the Marine Protection,

Research, and Sanctuaries Act, 33 U.S.C. § 1411, et seq.

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cr-00448-DMG Document 112 Filed 12/20/19 Page 26 of 29 Page ID #:1371

COUNT TWO
[49 U.S.C. § 5124; 18 U.S.C. § 2(b)]

On or about May 11, 2015, in San Bernardino County, within the
Central District of California, and elsewhere, defendant CG ROXANE,
LLC willfully and recklessly transported and offered to transport,
and willfully caused to be transported and offered to be transported,
a hazardous material, namely, wastewater contaminated with arsenic,
unlawfully, by: (a) using, and willfully causing the use of, shipping
papers, namely Non-Hazardous Waste Manifest number 112300, that did
not provide the hazardous material’s identification number, proper
shipping name, hazard class, or division number, and packing group
number, in violation of Title 49, Code of Federal Regulations,
Sections 172.200 and 172.202(a); and (b) failing to prepare, sign,
carry, and give, and willfully causing the failure to prepare, sign,
carry, and give, an EPA Form 8700-22 hazardous waste manifest, in

violation of Title 49, Code of Federal Regulations, Section 172.205.

NICOLA T. HANNA
United States Attorney

BRANDON D. FOX
Assistant United States Attorney
Chief, Criminal- Division

JOSEPH O. JOHNS

Assistant United States Attorney

Chief, Environmental and Community
Safety Crimes Section

DENNIS MITCHELL

HEATHER C. GORMAN

MICHAEL G. FREEDMAN

Assistant United States Attorneys

Environmental and Community Safety
Crimes Section

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:18-cr-00448-DMG Document 112 Filed 12/20/19 Page 27 of 29 Page ID #:1372

EXHIBIT B

CONDITIONS OF PROBATION

 

In addition to other conditions of probation that the Court may
order at the sentencing hearing, the parties hereby agree to
affirmatively recommend and advocate that the Court impose the
following conditions of probation:

1. Defendant CG Roxane, LLC (“defendant”), shall develop,
maintain, and implement a comprehensive environmental compliance
program for compliance with the Resource Conservation and Recovery
Act (“RCRA”) and the Hazardous Material Transportation Act (“HMTA”)
for its facility in Olancha, California. The compliance program,
which shall be developed within 90 calendar days and implemented
within 180 calendar days from the date defendant is sentenced, shall
include defendant’s retention of a qualified and experienced third-
party environmental compliance auditor (the “Environmental Auditor”),
that is not affiliated with defendant, to conduct audits annually of
defendant’s Olancha facility. The audits shall not take longer than
approximately one week per site; however, the auditor may take
additional time as reasonably necessary. Defendant will fully
cooperate in these audits, including promptly providing access to its
facilities, employees, and documentation. The Environmental Auditor
shall promptly provide a comprehensive written report of each audit
to defendant, the USAO, and the United States Probation Officer
(“Probation Officer”), and the Environmental Auditor shall cooperate
fully in responding to questions from defendant, the Probation
Officer, or the USAO regarding its audits and/or written reports. To
the extent that the Environmental Auditor identifies any violations

that do not constitute criminal violations, or the need for

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:18-cr-00448-DMG Document 112 Filed 12/20/19 Page 28 of 29 Page ID #:1373

compliance enhancements, defendant shall have 30 days to cure such
violations and/or apply such compliance enhancements before any
breach of the Plea Agreement is declared.

2. Defendant shall comply with all local, state, and federal
laws, including but not limited, to RCRA and HMTA provisions.

3. Within, 30 days of the date of the sentencing hearing,
defendant shall designate an official of the organization to act as

the organization’s representative and to be the primary contact with

the Probation Officer.

4. Defendant shall notify the Court, through the Probation
Officer, and the USAO promptly upon learning of: (1) any material
adverse change in its business or financial condition or prospects;
(2) the commencement of any bankruptcy proceeding or criminal
prosecution against defendant; or (3) the commencement of any major
civil litigation, administrative proceeding, or any investigation or
formal inquiry by government authorities regarding defendant that
impacts defendant’s ability to perform any conditions of probation.
Defendant shall answer truthfully all inquiries by the Probation
Officer and follow the instructions of the Probation Officer.

5. Defendant shall notify the USAO and the Probation Officer
of any change in its principal business or mailing address, ten days
prior to such change or within 72 hours if advance notice is not
possible.

6. Defendant shall permit a Probation Officer to visit any of
defendant’s locations.

7. Defendant shall provide reasonably prompt notice to the
Probation Officer and USAO of any sale of defendant, change in
defendant’s name, merger of defendant with another business entity,

2

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

ase 2:18-cr-00448-DMG Document 112 Filed 12/20/19 Page 29 of 29 Page ID #:1374

or otherwise any changes to defendant’s organizational structure that

impacts defendant’s ability to perform any conditions of probation.

 

 

 
